COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


EX PARTE: JARETH CARDENAS,                        §
                                                              No. 08-21-00034-CR
                          Appellant,              §
                                                                 Appeal from the
                                                  §
                                                                394th District Court
                                                  §
                                                           of Culberson County, Texas
                                                  §
                                                                    (TC# 5684)
                                                  §

                                          O R D E R

       Pending before the Court is Appellant's Motion to expedite his appeal pursuant to 31.2

(b). The motion is granted.

       IT IS SO ORDERED this 20th day of July, 2021.


                                                           PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.